FILE COPY




                           IN THE SUPREME COURT OF TEXAS
                                     -- -- -- --


NO. 18-1194
                                                 §
 SM ARCHITECTS, PLLC AND                         §
                                                                                  Dallas County,
 ROGER STEPHENS                                  §
 v.                                              §
                                                                                    5th District.
 AMX VETERAN SPECIALTY                           §
 SERVICES, LLC                                   §



                                                                                  October 4, 2019

        Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.

                                                                               January 17, 2020

        Petitioner's motion for rehearing of petition for review, filed herein in the above
 numbered and styled case, having been duly considered, is ordered, and hereby is, denied.

                                     

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under
 the date shown.
        It is further ordered that petitioner, SM ARCHITECTS, PLLC AND ROGER
 STEPHENS, pay all costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 21st day of January, 2020.



                                                      Blake A. Hawthorne, Clerk

                                                      By Monica Zamarripa, Deputy Clerk